NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5073-18

WALLACE GASKINS,

          Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
__________________________

                   Submitted February 3, 2021 – Decided March 24, 2021

                   Before Judges Whipple and Rose.

                   On appeal from the New Jersey Department of
                   Corrections.

                   Wallace Gaskins, appellant pro se.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Jane C. Schuster, Assistant Attorney
                   General, of counsel; Kimberly G. Williams, Deputy
                   Attorney General, on the brief).

PER CURIAM
      Wallace Gaskins, pro se, an inmate at New Jersey State Prison (NJSP) in

Trenton, appeals from a June 12, 2019, final decision of the New Jersey

Department of Corrections (DOC).       An Assistant Superintendent upheld a

disciplinary officer's decision finding Gaskins guilty of offense *.002,

assaulting any person, N.J.A.C. 10A:4-4.1(a)(1)(ii); *.306, conduct which

disrupts or interferes with the security or orderly running of the correctional

facility, N.J.A.C. 10A:4-4.1(a)(2)(xxix); and *.254, refusing to work, or to

accept a program or housing unit assignment, N.J.A.C. 10A:4-4.1(a). For the

reasons that follow, we affirm.

      We discern the following facts and procedural history from the record.

Gaskins is serving a life sentence for aggravated manslaughter, weapon

possession, and attempted homicide; his mandatory minimum prison term is

eighty years, nine months, and one day.      On May 21, 2019, Gaskins was

ordered to pack his belongings in preparation for a cell move. From there,

accounts of the incident diverge.

      Officer Luis Campos, the corrections officer who gave Gaskins the

order, reported that Gaskins "seemed agitated" and "replied with 'F --- you, I

ain't going nowhere." Campos reported he gave Gaskins a second order to

move or face disciplinary charges, and Gaskins then punched Campos in the


                                                                        A-5073-18
                                      2
mouth with a closed fist.       Sergeant Richard Orne reported he arrived at

Gaskins's cell, heard Gaskins yelling obscenities and saw Gaskins strike

Campos. Orne also used oleoresin capsicum spray toward Gaskins. Another

officer called a "Code 33," 1 which caused movement to be halted throughout

the facility for about fifteen minutes. The disciplinary hearing report alleges

that Gaskins's strike caused a cut on Campos's lower lip. Campos was not sent

for medical treatment for this injury, and he refused medical treatment. Orne

reported that Campos's uniform was disheveled, and that Campos was

sweating.

        According to Gaskins, he was the victim of an assault and set up by a

corrections officer. He submitted a written statement saying that in response

to being asked to change cells, he requested to see a sergeant and lieutenant.

Gaskins told Campos "that's F'ed up, I'm already in a double-locked cell, why

the f--- I gotta go to another F'in double-lock?" He stated that he told Campos

that he didn't mean any disrespect, that he had just awoken and was upset: "I

was just cursing, not at you, but this is f---ed up." Gaskins also stated that

Campos then entered his cell and grabbed him "in a bear hug." Gaskins denied

assaulting Campos and said Campos "attacked and maced" him for no reason.


1
    This is an emergency signal which indicates an inmate fight or disturbance.
                                                                          A-5073-18
                                       3
Gaskins contended that he was the one who was assaulted, and that "no

medical reports showed any injuries to anyone else." The nurse who examined

Gaskins in the clinic after the incident reported that he had elevated blood

pressure and heart rate, eye irritation, difficulty breathing, redness and

abrasions on his face, and redness on his neck and upper arm.

      Gaskins was charged with prohibited acts *.002, *.306, and *.254. On

May 24, 2019, a first hearing was postponed after Gaskins was granted twenty-

four hours and counsel substitute to prepare his defense. On May 29, 2019,

Gaskins submitted a statement for the record and defense to charges. In this

report, he requested confrontation and cross-examination of six corrections

officers: SCO Campos, SCO Vincent Wrege, Sgt. Orne, Sgt. Francis McHale,

Lt. M. Magpiong, and Sgt. Gary Samosuk. Gaskins stated that there were also

inmate witnesses who could verify his version of the events, and that the event

happened inside his cell.     Finally, in his defense, Gaskins requested a

polygraph test pursuant to N.J.A.C. 10A:3-7.1. The request for three of these

officer witnesses was approved (Campos, Wrege, Orne). Gaskin's request for

three additional officers was denied because they did not witness the incident,

and thus their confrontation would be irrelevant, pursuant to 10A:4-9.14(b).




                                                                        A-5073-18
                                      4
      Gaskins was adjudicated guilty. His disciplinary hearing was held June

3, 2019. For the *.002 charge, Gaskins was sentenced to 270 days' loss of

commutation time, 270 days of administrative segregation, and thirty days' loss

of phone privileges. For the *.254 charge, Gaskins was sentenced to sixty

days' loss of commutation time, sixty days of administrative segregation, and

fifteen days' loss of recreational privileges, and for the *.306 charge, his

penalty was combined with prohibited act *.002. For each of these charges,

the hearing officer (DHO), Tina Cortes, reviewed Gaskins's statement for the

record. The record reflects at the disciplinary hearing, Gaskins rescinded his

request for confrontation of the witnesses.

      As to the *.306 charge, DHO Cortes found that on June 3, 2019, Gaskins

"changed his plea to no plea, did not wish to make a statement [and] rescinded

all previous requests."     A separate disciplinary hearing note regarding

Gaskins's confrontation request, states that Gaskins rescinded his request for

confrontation and witnesses; Cortes's note is signed by counsel substitute.

Gaskin's request for a polygraph was denied pursuant to N.J.A.C. 10A:3-7.1,

because "no issues of credibility or new evidence have been determined to

warrant its approval administratively."




                                                                        A-5073-18
                                      5
      On June 4, 2019, Gaskins appealed the hearing officer's decision.

Assistant Superintendent Amy Emrich entered an order upholding the DOC's

decision on June 12, 2019. This appeal followed.

      Gaskins raises the following issues on appeal:

            POINT I
            THE HEARING OFFICER FAILED TO CONDUCT
            THE       DISCIPLINARY       HEARING    IN
            ACCORDANCE WITH TITLE 10A, AND THEREBY
            VIOLATED APPELLANT'S RIGHT TO DUE
            PROCESS, PURSUANT TO AVANT V. CLIFFORD,
            67 N.J. 496 (1975); JONES V. DEPARTMENT OF
            CORRECTIONS, 359 N.J. SUPER. 70 (App. Div.
            2003)

      Our review of final administrative agency decisions is limited. Malacow

v. N.J. Dep't of Corr., 457 N.J. Super. 87, 93 (App. Div. 2018).            An

administrative agency's decision will not be reversed unless it is "arbitrary,

capricious or unreasonable or it is not supported by substantial credible

evidence in the record as a whole." Henry v. Rahway State Prison, 81 N.J.

571, 579-80 (1980).     "'Substantial evidence' means 'such evidence as a

reasonable mind might accept as adequate to support a conclusion.'" Figueroa

v. N.J. Dep't of Corr., 414 N.J. Super. 186, 192 (App. Div. 2010) (quoting In

re Pub. Serv. Elec. & Gas Co., 35 N.J. 358, 376 (1961)).




                                                                       A-5073-18
                                      6
      Gaskins argues he was denied the opportunity to call witnesses pursuant

to 10A:4-9.13, and that he was not allowed to confront and cross-examine

witnesses, pursuant to 10A:4-9.14. He contends those procedural decisions

denied him a fair hearing and violated his due process rights, as set forth in

Avant v. Clifford, 67 N.J. 496 (1975), and Jones v. Dep't of Corr., 359 N.J.

Super. 70 (App. Div. 2003). Finally, Gaskins argues that because there was a

"credibility issue," he should have been granted a polygraph test, pursuant to

N.J.A.C. 10A:3-7.1 (citing Johnson v. N.J. Dep't of Corr., 298 N.J. Super. 79

(1997)).

      N.J.A.C. 10A:4-9.13(a) states that inmates "shall be allowed" to call fact

witnesses "and present documentary evidence in their defense."         N.J.A.C.

10A:4-9.14(b) states that the DHO "may refuse confrontation and cross-

examination" when it is determined to be irrelevant. N.J.A.C. 10A:4-9.5(a)

states that an investigation into an inmate infraction must be "conducted by

designated staff of the correctional facility within [forty-eight] hours of the

time the disciplinary report is served upon the inmate."

      The record demonstrates Gaskins was granted the ability to call three

witnesses and was denied the ability to call three others because their

confrontation would be irrelevant, pursuant to N.J.A.C. 10A:4-9.14(b).


                                                                         A-5073-18
                                      7
Gaskins rescinded his request to confront and cross-examine the witnesses, as

shown by his substitute counsel's signature in multiple places. Gaskins's own

waiver of the opportunity to call witnesses does not implicate a due process

concern.    Gaskins had the opportunity to confront and cross-examine

witnesses, and the hearing officer conducted the disciplinary hearing in

accordance with Title 10A.

      Based on case law and our review of the record, the DOC's decision here

is supported by substantial, credible evidence.    Henry, 81 N.J. at 579-80.

Further, our review of Gaskin's due process concerns shows Gaskins was

afforded adequate procedural opportunity to present his defense.

      Gaskins also argues that he should have been granted a polygraph test

pursuant to 10A:3-7.1, as detailed in requests he submitted on May 29 and 30,

2019. We reject this argument.

      The administrative code states that the grant of a polygraph examination

with inmates is discretionary. See N.J.A.C. 10A:3-7.1. An administrator or

designee may request a polygraph test "[w]hen there are issues of credibility

regarding serious incidents or allegations which may result in a disciplinary

charge; or [a]s part of a reinvestigation of a disciplinary charge, when the

[a]dministrator or designee is presented with new evidence or finds serious


                                                                       A-5073-18
                                      8
issues of credibility." N.J.A.C. 10A3:7-1(a). However, "[a]n inmate's request

for a polygraph examination shall not be sufficient cause for granting the

request." N.J.A.C. 10A:3-7.1(c).

      Gaskins cites this court's decision in Johnson, 298 N.J. Super. 79, to

argue that a polygraph "should have been conducted to resolve any credibility

issue." The argument is unpersuasive. Unlike the inmate in Johnson, Gaskins,

through his counsel substitute, acknowledged that the information in the

DOC's hearing report accurately reflected what took place at the disciplinary

hearing. Gaskins affirmatively waived his right to confront and cross-examine

witnesses and had the benefit of counsel substitute.

      Affirmed.




                                                                      A-5073-18
                                      9